Citation Nr: 0428065	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  02-16 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  

2.  Entitlement to service connection for a claimed spinal 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and J. V.




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from May 20, 1975 to July 18, 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the RO.  

The veteran appeared at a hearing at the RO before the 
undersigned Veterans Law Judge in April 2004.  

The case is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  


REMAND

The RO must take appropriate action to ensure that the 
veteran is fully apprised of her rights and responsibilities 
under the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran is claiming service connection for an innocently 
acquired psychiatric disorder on the basis of aggravation.  
She testified at the recent hearing that she was taking 
medication for manic depression before entering active 
service and experienced an increase in her symptoms because 
she stopped taking the medication during service.  

Based on its review of the record, the Board finds that the 
RO should schedule a VA psychiatric examination in order to 
ascertain the nature and likely etiology of the claimed 
psychiatric disorder.  

The veteran also testified that she injured her back in 
several falls experienced during her military service.  A 
private physician has recently provided an opinion that her 
cervical and lumbar discogenic pain was due to an injury 
suffered in service when she feel down three flights of 
stairs.  

The RO must also schedule a VA orthopedic examination in 
order to ascertain the nature and likely etiology of the 
claimed spinal disorder. 

The case is REMANDED for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003); Quartuccio, supra.  The RO must 
sent the veteran a VCAA letter that 
includes her right to a one-year response 
period as well as her and VA's respective 
responsibilities as to obtaining and 
furnishing relevant evidence.

2.  The RO must schedule a VA psychiatric 
examination for the purpose of 
determining the nature and likely 
etiology of the claimed psychiatric 
disorder.  If it is determined that an 
acquired psychiatric disorder preexisted 
service, the examiner must state whether 
the condition underwent an increase in 
severity beyond natural progress in 
service.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

3.  The RO must schedule a VA orthopedic 
examination to determine the nature and 
likely etiology of the claimed spinal 
disorder.  Based on his/her review of the 
case, the examiner should offer an 
opinion as to the likelihood that the 
veteran is suffering from current spinal 
or back disability due to disease or 
injury that was incurred in or aggravated 
by service.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

4.  The veteran is advised that failure 
to report for a scheduled VA examination 
without good cause shown may result in 
adverse consequences.  38 C.F.R. § 3.655.  

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  Finally, following completion of the 
action requested hereinabove, the RO 
should readjudicate the claims.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
Supplemental Statement of the Case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


